J-S66006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA
                             Appellee

                        v.

    CHARLES DEMAI WASHINGTON

                             Appellant                  No. 885 EDA 2019


               Appeal from the PCRA Order Entered March 4, 2019
                 In the Court of Common Pleas of Lehigh County
                Criminal Division at No: CP-39-CR-0002109-2014


BEFORE: STABILE, NICHOLS, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY STABILE, J.:                         FILED FEBRUARY 28, 2020

        Appellant, Charles Demai Washington, appeals pro se from the March 4,

2019 order dismissing his petition pursuant to the Post Conviction Collateral

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. We affirm.

        The record reveals that, on July 10, 2015, Appellant pled guilty to third-

degree murder, robbery, and conspiracy.1 Appellant admitted shooting and

killing the victim, taking property from the victim, and conspiring with others

to take property from the victim. N.T. Guilty Plea Sentencing, 7/10/15, at 21-

22.     In exchange for his plea, the Commonwealth amended its homicide

charge to third-degree murder and recommended a 35-year minimum term

of incarceration. Id. at 3, 5. Appellant agreed to waive his right to appeal


____________________________________________


1    18 Pa.C.S.A. §§ 2501
J-S66006-19


and/or file a PCRA petition. Id. at 5. Appellant executed a written waiver

colloquy governing his waiver appellate and collateral review rights, and he

confirmed his understanding of that waiver in an oral colloquy with the trial

court. Id. at 5-7. Immediately after the guilty plea, the trial court imposed

an aggregate 35 to 80 years of incarceration. Id. at 52.

     Notwithstanding the plea agreement, Appellant, proceeding pro se, filed

this timely first PCRA petition on July 19, 2016. The PCRA court denied the

petition without appointing counsel, and Appellant appealed to this Court. By

memorandum of July 16, 2018, this Court vacated and remanded for

appointment of counsel. After remand, appointed counsel filed a no merit

letter and petition to withdraw pursuant to Commonwealth v. Turner, 544

A.2d 927 (Pa. 1988) and Commonwealth v. Finley, 550 A.2d 213 (Pa.

Super. 1988) (en banc). On January 24, 2019, after conducting a hearing,

the PCRA court permitted appointed counsel to withdraw. On March 4, 2019,

the PCRA court conducted a hearing on the merits of Appellant’s petition.

Upon concluding that hearing, the PCRA court entered the order on appeal.

     Appellant’s pro se brief raises five assertions of error, which we will

paraphrase. In issues I, III, and IV, which appear to be related, Appellant

claims the trial court lacked subject matter jurisdiction, that Appellant was

prosecuted under statutes that lack an enacting clause, and that counsel was

ineffective for advising him to plead guilty to crimes whose enactment was

invalid. Appellant’s Pro Se Brief at 4. In issue II, Appellant claims counsel


                                    -2-
J-S66006-19


was ineffective for failing to present mitigating factors.   Id.   In issue V,

Appellant claims counsel was ineffective for failing to challenge the weight of

the evidence.

      We review the PCRA court’s order for error of law and record support for

its findings of fact. Commonwealth v. Williams, 828 A.2d 981, 987 (Pa.

2003) Before we address the merits of Appellant’s claims, which are very

poorly presented in his brief, we must consider the validity of his waiver of

collateral review. Waiver of further review, including post-conviction review,

is valid so long as the waiver is knowing, intelligent, and voluntary, and the

defendant was competent at the time. Id. at 992.

      As noted, Appellant signed a written waiver of his rights to further

review, including collateral review. N.T. Guilty Plea and Sentencing, 7/10/15,

at 5-7. Defense counsel stated she “spent a considerable amount of time”

going over the pertinent waiver form with Appellant. Id. at 5. The trial court

confirmed that Appellant could read, write, and understand English and that

nothing was impeding his ability to comprehend the plea proceeding. Id. at

5-6. The trial court expressly asked Appellant whether he understood that his

waiver included “any PCRA or post-conviction relief,” and Appellant

responded, “Yes.” Id. at 6-7. Appellant had no questions about any of the

rights he was waiving. Id. at 7. Moreover, Appellant acknowledges in his pro

se brief that he filed the instant petition “in contravention of the plea

agreement.” Appellant’s Pro Se Brief at 5. The record supports the PCRA


                                     -3-
J-S66006-19


court’s finding that Appellant entered a knowing, intelligent, and voluntary

waiver of his right to file the instant petition, and we discern no error in the

court’s enforcement of the waiver.

      Furthermore, Appellant’s arguments would fail even if we reached the

merits. Regarding Appellant’s apparent assertion that he was convicted under

inoperative criminal statutes, this Court, in Commonwealth v. Stultz, 114

A.3d 865 (Pa. Super. 2015), appeal denied, 125 A.3d 1201 (Pa. 2015),

provided a very thorough analysis in its rejection of a similar argument.

Appellant’s argument about counsel’s failure to present mitigating factors is

illogical, given his negotiated plea and negotiated minimum term of

incarceration. Finally, a challenge to the weight of the evidence is cognizable

only after trial. Pa.R.Crim.P. 607.

      For the foregoing reasons, we affirm the PCRA court’s order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                                      -4-